CHITTENDEN, J.:
Epitomized Opinion
In accordance with advertisements of the County Commissioners of Lucas County, Sheehan submitted a bid for the construction of a sewer in a district known as Bancroft 'Hills, in which district Ramseyer has extensive interests. Sheehan alleged that Ram-seyer appeared before the Board of Commissioners and stated that Sheehan was incompetent, irresponsible, and unqualified to perform said work. Sheehan sued for $20,000, as damages, for the alleged slanderous statements and was awarded $6,000. Ram-seyer pleaded conditional privilege and now prosecutes error to this court on several counts and especially for the admission of certain evidence. Held by Court of Appeals in reversing the judgment:
1. Although telephone conversations are generally admitted as evidence there must be proof of the identity of the speakers by some fact or circumstance.
2. Evidence showing what percentage a contractor had figured as determining the damage sustained by loss of the contract is incompetent.
3. Statements made in good faith to the County Commissioners by Ramseyer influencing said commissioners in letting the contract for a sewer to be constructed wholly within the limits of lands owned by a company of which Ramseyer owned four-fifths, are privileged.
4. A denial by Ramseyer of the exact words alleged is not inconsistent with a plea of conditional privilege by Ramseyer. Privilege does not depend upon the words used but upon the place and circumstances under which they were used.
5. The wealth of a defendant in an action for slander may not be shown for the purpose of increasing the compensatory, exemplary or punitive damages. The syllabus of Steen v. Friend, 11 OD. 255, relied on by counsel is not Ohio law and is not justified by the opinion in that case. Wealth of defendant may be shown to determine his standing in the community and as effecting the influence of his statements.
6. Since it was not assured that Sheehan would have been awarded the contract, the loss of profit because of his failure to be awarded said contract cannot be used as a measure of damages.
7. Complaints of misconduct of counsel reported in- the bill of exceptions but not based on evidence in the record is improper.